Citation Nr: 0126786	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  00-14 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to compensation under the provisions of title 38, 
United States Code, Section 1151, for an additional 
disability of the eyes.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran served on active duty from October 1944 until 
March 1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2000 
decision of the Regional Office (RO) in Los Angeles, 
California, which denied compensation under the provisions of 
title 38, United States Code, Section 1151, for a bilateral 
eye condition.  

In July 2001, a hearing was held at the Los Angeles, 
California RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran asserts that he is entitled to compensation for 
an additional disability of the eyes under 38 U.S.C.A. 
§ 1151.  A review of the veteran's oral testimony and his 
substantive appeal, received in July 2000, shows that he 
argues that he has an additional disability of the eyes, 
primarily a loss of vision, as a result of surgery afforded 
him through VA.  In this regard, he argues that his left eye 
was operated on in about October 1991, and that he underwent 
a second surgery with a laser shortly thereafter.  With 
regard to his right eye, he argues that he underwent surgery 
in 1995, and a second surgery in 1999.  With regard to both 
eyes, he argues that he was given medication, specifically, 
eye drops identified as Atropine and Prednisone, which may 
have caused a loss of vision.  

A review of VA outpatient treatment reports, dated between 
1990 and 1999, shows that the veteran received periodic VA 
treatment for eye symptoms beginning in 1990, to include a 
left eye trabeculectomy in December 1991 and a right eye 
trabeculectomy in September 1995.  Reports dated in 1990 
further indicate that he had about a 15-year history of 
diabetes, and about a one-year history of glaucoma.  An 
opinion from a VA optometrist, dated in February 2000, shows 
that she states that it is more likely than not that the 
veteran's visual loss in the left eye was due to the 
progression of pre-existing glaucoma.  She further indicated 
that the veteran had a small change in visual acuity of the 
right eye between 1995 and 1997, and that this change could 
not be attributed to his use of Atropine.  A review of the 
February 2000 VA opinion shows that the examiner, an 
optometrist, suggested that the veteran's records be reviewed 
by a specialist.  Unfortunately, it does not appear that this 
has been done.  Accordingly, on remand, the veteran should be 
scheduled for an examination by an ophthalmologist.

Finally, a review of the claims file shows that the veteran 
was treated for eye symptoms by a private physician, Charles 
J. Abbott, M.D., in the 1990's.  Dr. Abbott's records 
currently consist only of a November 1994 questionnaire, an 
April 1997 prescription, and test results dated in May of 
1997.  In May 1999, the RO sent a letter to Dr. Abbott 
requesting his records.  There is no record of a reply.  In 
August 1999, the RO sent a letter to the veteran informing 
him that Dr. Abbott had not replied to its letter, and 
requested that he assist in obtaining Dr. Abbott's records.  
There is no record of a reply.  Under the circumstances, on 
remand, the RO should make another attempt to obtain Dr. 
Abbott's records.  

Therefore, the case is REMANDED for action as follows:

1.  The RO should contact the veteran to 
ascertain if there are any additional 
treatment reports, VA or otherwise, 
relating to evaluation or treatment for 
an eye disorder, to include treatment by 
Charles J. Abbott, M.D.  Any medical 
records that are obtained and that are 
not already on file should be associated 
with the claims folder.  38 C.F.R. 
§ 3.159 (2001).

2.  The RO should arrange for the veteran 
to be given a VA ophthalmologic 
examination.  The claims folder should be 
provided to the examiner for review in 
conjunction with the examination.  The 
purpose of this examination is to 
determine the nature and etiology of all 
current eye disorders.  All specialized 
testing should be completed as deemed 
necessary by the examiner.  In 
particular, the examiner should expressly 
state an opinion as to whether it is at 
least as likely as not that the veteran 
sustained an increase in disability as a 
result of hospital or surgical treatment 
or examination furnished by VA and the 
proximate cause of the disability was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the treatment; or (b) the 
additional disability was due to an event 
not reasonably foreseeable.  Separate 
findings should be provided for each eye.  
A clear rationale should be furnished for 
all opinions rendered. 

3.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND, and, if not, the RO should 
implement corrective procedures.

4.  When the development requested has 
been completed, the RO must readjudicate 
the issue of entitlement to compensation 
for an additional disability of the eyes 
under the provisions of title 38, United 
States Code, Section 1151.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


________________________________
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


